PER CURIAM.
We affirm the defendant’s sentence in all respects. However, the judgment incorrectly reflects that the defendant entered a plea of battery, as a lesser included offense of aggravated battery, in violation of Section 784.045, Florida Statutes (1999). We remand with directions to the trial *785court to correct the judgment to reflect the defendant’s actual plea to felony battery as a lesser included offense of battery on a pregnant woman pursuant to Section 784.03(2), Florida Statutes (1999). See Dix v. State, 752 So.2d 103 (Fla. 2d DCA 2000); Torres v. State, 717 So.2d 622 (Fla. 4th DCA 1998).